Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 27, 2016

                                      No. 04-15-00819-CV

                                  CITY OF SAN ANTONIO,
                                         Appellant

                                                v.

             SAN ANTONIO FIREFIGHTERS' ASSOCIATION, LOCAL 624,
                                 Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI17586
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Rebeca C. Martinez, Justice
               Luz Elena D. Chapa, Justice


       On October 13, 2016, this court ordered the parties to mediation. The parties have
advised the court they are unable to agree on a mediator. The court finds this is a complex
matter and there is good cause to appoint a person who possesses specialized knowledge and
skill. Therefore, pursuant to the court’s inherent authority, the court appoints Deborah
Hankinson as the mediator in this case.

       We ORDER the mediation be attended by counsel of record and by authorized
representatives of each party, who shall make good faith efforts to resolve this suit.

        We further ORDER the mediation shall commence at such place in Bexar County as the
mediator may designate and proceed in accordance with the schedule set by the mediator until
the underlying suit is resolved or the mediator declares an impasse, but in any event the
mediation shall be completed no later than January 31, 2017. Within three days of the
completion of the mediation, the mediator shall file a written report concerning the disposition of
the case with the Clerk of this court.

       We further ORDER that each party shall pay one-half of the costs of mediation. On the
ultimate resolution of this appeal, the court will tax the costs of mediation as part of the court
costs unless the parties agree otherwise.
It is so ORDERED on October 27, 2016.

                                        PER CURIAM




ATTESTED TO: ______________________________
             Keith E. Hottle
             Clerk of Court